J-S26021-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    GARY JAMES NAU                             :
                                               :
                       Appellant               :   No. 1528 WDA 2019

             Appeal from the PCRA Order Entered February 4, 2019
     In the Court of Common Pleas of Jefferson County Criminal Division at
                       No(s): CP-33-CR-0000538-2016


BEFORE:      MURRAY, J., McLAUGHLIN, J., and PELLEGRINI, J.*

MEMORANDUM BY McLAUGHLIN, J.:                        FILED OCTOBER 14, 2020

        Gary James Nau appeals from the order denying him relief under the

Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546. He raises

ineffectiveness claims. We affirm in part, reverse in part, and remand with

instructions.

        In April 2017, Nau entered a negotiated guilty plea to 14 counts of

Burglary and one count each of Corrupt Organizations, Dealing in Proceeds of

Unlawful Activities, Conspiracy to commit Corrupt Organizations, Conspiracy

to commit Burglary, Attempted Burglary, and Theft by Unlawful Taking or

Disposition.1 The plea agreement provided for an aggregate sentence of nine

to 25 years, but gave the court discretion in the structuring of the sentence.
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 18 Pa.C.S.A. §§ 3502(a), 911(b), 5111(a), 903(a), 901(a), and 3921(a),
respectively.
J-S26021-20



The trial court imposed concurrent terms of three to 10 years’ incarceration

for all counts of Burglary, Conspiracy, and Attempted Burglary; concurrent

terms of eight to 20 years’ incarceration for Corrupt Organizations, Dealing in

Proceeds     of   Unlawful   Activities,   and   Conspiracy   to   commit   Corrupt

Organizations; and a consecutive term of one to five years’ incarceration for

Theft by Unlawful Taking. Nau’s aggregate sentence was nine to 25 years’

incarceration. The court also imposed restitution. Nau did not file a direct

appeal.

      In March 2018, Nau filed the instant, timely PCRA petition raising claims

of ineffective assistance of counsel. He filed an amended PCRA petition in

September 2018 and the PCRA court appointed counsel. Following a hearing,

the PCRA court denied Nau’s petition. In September 2019, Nau filed a Motion

to Reinstate Appellate Rights Nunc Pro Tunc, which the PCRA court granted.

In the motion, Nau asserted that he did not receive notice of the denial of his

PCRA petition and therefore “could not advise [counsel] of his intention to

appeal the [c]ourt’s decision.” Motion to Reinstate Appellate Rights Nunc Pro

Tunc, filed 9/20/19, at ¶ 6. This timely appeal followed.

      Nau raises ineffectiveness claims on appeal:

           I. Was trial counsel ineffective in failing to properly advise
           [Nau] regarding the elements of corrupt organizations,
           conspiracy to corrupt organizations, and dealing in proceeds
           and did the [c]ourt commit reversible error in accepting the
           guilty pleas since the facts failed to support those
           allegations?




                                           -2-
J-S26021-20


         II. Was trial counsel ineffective in failing to object to the
         sentence of theft to run consecutive to those of burglary
         when the charges must be merged for sentencing purposes?

         III. Was trial counsel ineffective in failing to object to the
         restitution awarded when it was not established that Nau
         could afford to pay those amounts and still meet his basic
         living expenses?

Nau’s Br. at 4.

      When reviewing the denial of a PCRA petition, we determine “whether

the evidence of record supports the court's determination and whether its

decision is free of legal error.” Commonwealth v. Beatty, 207 A.3d 957,

961 (Pa.Super. 2019), appeal denied, 218 A.3d 850 (Pa. 2019).

      We presume counsel was effective and the petitioner bears the burden

of pleading and proving otherwise. See Commonwealth v. Fears, 86 A.3d

795, 804 (Pa. 2014). To do so, the petitioner thus must plead and prove all

the following: “(1) the underlying claim has arguable merit; (2) no reasonable

basis existed for counsel's actions or failure to act; and (3) [appellant] suffered

prejudice as a result of counsel's error such that there is a reasonable

probability that the result of the proceeding would have been different absent

such error.” Id. (quoting Commonwealth v. Lesko, 15 A.3d 345, 373–74

(Pa. 2011)). When claiming counsel was ineffective in connection with the

entry of a guilty plea, a petitioner must plead and prove that counsel’s alleged

ineffectiveness caused the petitioner to enter an unknowing or involuntary

plea. Commonwealth v. Barndt, 74 A.3d 185, 192 (Pa.Super. 2013).




                                       -3-
J-S26021-20



      For his first issue, Nau argues that trial counsel was ineffective for

allowing him to plead guilty to charges that were not supported by the “facts.”

See Nau’s Br. at 9. He references his testimony at the PCRA hearing that while

he admitted to being involved in the burglaries, he “denied being part of a

corrupt organization.” Id. He claims that he “was told he would have to plead

guilty” to Corrupt Organizations, conspiracy to commit Corrupt Organizations,

and Dealing in Proceeds of Unlawful Activities, without counsel explaining the

elements of and defenses to those crimes. Id. at 10.

      This claim lacks merit. Nau ignores that guilty plea counsel testified at

length at the PCRA hearing that he reviewed the guilty plea colloquy form with

Nau, including the elements of the crimes, and that there was extensive

evidence supporting each of the charges to which Nau pleaded guilty. The

PCRA court credited counsel’s testimony, and we are bound by its credibility

determination. See Commonwealth v. Todd, 820 A.2d 707, 712 (Pa. Super.

2003).

      Next, Nau alleges that counsel was ineffective for failing to object to the

trial court’s imposition of consecutive sentences for the burglary and theft

convictions because they should have merged. Nau’s Br. at 12. Convictions

merge for sentencing purposes where “the crimes arise from a single criminal

act and all of the statutory elements of one offense are included in the

statutory elements of the other offense.” 42 Pa.C.S.A. § 9765. Where merger

is appropriate, “the court may sentence the defendant only on the higher

graded offense.” Id.

                                      -4-
J-S26021-20



      The subsection of the Burglary statute under which Nau pleaded guilty

provides that a crime occurs when a person, “with the intent to commit a

crime therein,” “enters a building or occupied structure, or separately secured

or occupied portion thereof that is not adapted for overnight accommodations

in which at the time of the offense no person is present.” 18 Pa.C.S.A. §

3502(a)(4). Theft by Unlawful Taking occurs when a person “unlawfully takes,

or exercises unlawful control over, movable property of another with intent to

deprive him thereof.” 18 Pa.C.S.A. § 3921(a). Additionally, the Burglary

statute states that a person may only be sentenced for both burglary and the

offense “which it was his intent to commit after the burglarious entry[,]” when

the additional offense is a felony of the first or second degree. 18 Pa.C.S.A. §

3502(d).

      The PCRA court agreed that the Theft conviction should have merged

with the Burglary conviction as a lesser included offense, but denied relief

because it concluded that Nau did not sustain prejudice. PCRA Ct. Op. at 7-8.

The court stated that notwithstanding the concededly illegal sentence, “Nau

received the benefit of the bargain, and in light of the progression and tenor

of negotiations, there can be no doubt that a timely objection by [trial counsel]

would have resulted in nothing more than the [c]ourt transferring the

consecutive 1-5 to a different charge.” Id.

      Although Theft by Unlawful Taking does not have the same elements as

Burglary, the convictions merge because Theft by Unlawful Taking is graded

as a felony of the third degree. See 18 Pa.C.S.A. § 3502(d); Sentencing Order,

                                      -5-
J-S26021-20



filed 4/10/17. Therefore, the sentence on the Theft conviction constitutes an

illegal sentence and we must vacate it. See Commonwealth v. Syno, 791

A.2d 363, 365 (Pa.Super. 2002). We reverse the PCRA court’s denial of relief

for this claim and remand with instructions for the lower court to vacate the

consecutive sentence of one to five years’ incarceration for Nau’s theft

conviction. The court shall restructure the sentence upon resentencing to give

effect to the plea agreement.

      Finally, Nau claims that plea counsel was ineffective for failing to

challenge the trial court’s imposition of restitution as part of Nau’s sentence,

without first determining his ability to pay. See Nau’s Br. at 14-15.

      “Section 1106 of the Crimes Code specifies that restitution is mandatory

and the defendant's financial resources, i.e., his ability to pay, is irrelevant

unless and until he defaults on the restitution order.” Commonwealth v.

McCabe, 230 A.3d 1199, 1208 (Pa.Super. 2020), appeal granted, No. 226

MAL 2020, 2020 WL 5014921 (Pa. Aug. 25, 2020) (citing Commonwealth v.

Colon, 708 A.2d 1279, 1284 (Pa.Super. 1998)). Here, the restitution that the

trial court imposed as a part of Nau’s sentence was mandatory and Nau’s

ability to pay was irrelevant unless and until he defaults on the restitution

order. See id. Trial counsel was not ineffective for failing to object to the

court’s imposition of restitution in Nau’s sentence because the underlying

claim is meritless. Accordingly, we affirm in part, reverse in part, and remand

with instructions.




                                     -6-
J-S26021-20



      Order affirmed in part and reversed in part. Case remanded with

instructions. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/14/2020




                                      -7-